Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In the Matter of J.M.G., a Juvenile                     Appeal from the County Court at Law No. 1
                                                         of Hunt County, Texas (Tr. Ct. No. J-
 No. 06-16-00011-CV                                      02355). Memorandum Opinion delivered by
                                                         Justice Burgess, Chief Justice Morriss and
                                                         Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the court’ disposition order.
We affirm the disposition order of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                         RENDERED NOVEMBER 29, 2016
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk